DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 04/15/2020.
Claims 1-29 are pending. Claims 1, 14, 20, and 25 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner while including in such consideration the cited prior art references in prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
F) In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
G) Per MPEP 2112 anticipation is the epitome of obviousness. Per MPEP 1207.03(a) II, lack of novelty is the epitome of obviousness.
H) The effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Examiner may evaluate effective filing in a later office action as deemed applicable. Critical date of extrinsic evidence showing a universal fact need not antedate the filing date per MPEP § 2124.
I) Applicants seeking an interview with the examiner are encouraged to take advantage of Office's WebEx Conferencing as an alternative to face-to-face or 
J) The absence of art rejection should not be taken as indication that the prior art may be silent on relevant anticipatory/obviousness teachings. 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for domestic priority details based on provisional application date 04/17/2019. This priority is determined based on claim by claim basis and the priority date is subject to further scrutiny/ examination in the future.

No Information Disclosure Statement
5.	No IDS has been filed as of this Office action date. If applicable, applicant is reminded of the duty to disclose material information under 37 C.F.R. 1 .56 (See for example e.g. 37 C.F.R. § 1.56(c)(1 ) and 37 C.F.R. § 1.56(c)(3)).

Drawings
6. 	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following claim language must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Regarding claims 1-5, 14-16, 20-22, 24, 25-27, 29, various charge exchange “periods” using timing diagram). Extent and length of these critical periods and their relationship can have profound impact on low power sensing performance. See for example, prior art US 2016/0372167 A1 Fig. 2 or, US 2004/0085842 A1 Fig. 6 or, US 2010/0309740 A1 Fig. 3A, Fig. 3B has sufficient drawings and disclosure for various charge transfer/ exchange scheme and relationship of various bit line biasing. Thus various periods and their bounds, their relationship is not understood in context of the drawings of the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
7.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
8.	Claims 1-5, 14-16, 20-22, 24, 25-27, 29 and associated dependent claims inclusive of claims 1-29 are objected because the claims are not readable on drawings. See drawing objection in section 6. 

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1, 4-5, 7-9, 13-15, 17, 25-27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam (US 5748015 A).
Regarding independent claim 1, Tam teaches a memory (memory employing sense amplifer of Fig. 5. See Abstract: ROM), comprising: 
a bit line (Fig. 5: 510 “bitline”); 
a bitcell (col. 9, line 52: “stored data” in bitcell. See also, col. 1, lines 17-21) configured to charge the bit line to a bitcell-effected voltage (Fig. 5: bitline voltage is lowered when bitline is coupled to ground) during a word line (Fig. 5: world line coupled to gate of TD1, see col. 1, lines 23-42) assertion period (Fig. 5: when word line is signal is high, TD1 is turned on) responsive to a stored bit in the bitcell (see col. 1, lines 23-42 and col. 9, lines 50-53); 
a sense amplifier (Fig. 5: 500); 
a first sense node (Fig. 5: 520) for the sense amplifier (Fig. 5: 500); 
a first charge-transfer transistor (Fig. 5: TN1) having a source (Fig. 5: TN1 source terminal coupled to 571) connected to the bit line (Fig. 5: 510) and a drain (Fig. 5: TN1 drain terminal) connected to the first sense node (Fig. 5: 520); and 
a charge-transfer driver (Fig. 5: TP5, TN3’, TC2) configured to charge a gate of the first charge-transfer transistor (Fig. 5: via 573) to a gate voltage during a charge-transfer period (col. 9, line 47-61: when TN1 on. period prior to sensing) to cause the first charge- transfer transistor (Fig. 5: TN1) to conduct responsive to the stored bit being equal to a first binary value (col. 9, lines 47-61: when “stored data” value is high TD1 is on and when TD1 is on, 571 goes low which turns on pull-up transistor) and 
to cause the first charge-transfer transistor (Fig. 5: TN1) to remain off responsive to the stored bit being equal to a complement of the first binary value 
Regarding claim 4, Tam teaches the memory of claim 1, further comprising: a pre-charge circuit (Fig. 5: TD1) configured to discharge the bit line to ground during a pre-charge period (period prior to sense operation), and 
wherein the first charge-transfer transistor (Fig. 5: TN1) is an n-type metal-oxide- semiconductor (NMOS) transistor.
Regarding claim 5, Tam teaches the memory of claim 4, further comprising a transistor (Fig. 2: TP2) configured to charge the first sense node (Fig. 2: 520) to a power supply voltage (Fig. 2: VCC) during the pre-charge period (period prior to sense operation).
Regarding claim 7, Tam teaches the memory of claim 1, wherein the charge-transfer driver (Fig. 5: TP5, TN3’, TC2) comprises an inverter (Fig. 5: TP5,TN3’ functions to invert output level compared to input level).
Regarding claim 8, Tam teaches the memory of claim 1, wherein the charge-transfer driver comprises a diode-connected transistor (Fig. 5: TC2) having a gate connected (connected to perform biasing) to a gate of the first charge-transfer transistor (Fig. 5: TN1).
Regarding claim 9, Tam teaches the memory of claim 1, wherein the sense amplifier comprises an inverter (Fig. 5: INV5) configured to invert a voltage of the first sense node (Fig. 5: voltage at 520) to sense a binary value of the stored bit (Fig. 5: Vout in context of col. 2, lines 44-46: binary logic value).
Regarding claim 13, Tam teaches the memory of claim 1, wherein the memory is incorporated into a cellular telephone (in context of col. 1, lines 25-26: ROM used in processor register file and ROM/ sense circuitry is designed for “low voltage” and thus the broad limitation is encompassed by low power cellular phone application).
Regarding independent claim 14, Tam teaches a method for sensing a bit stored by a bitcell using a charge-transfer transistor (Fig. 5: TN1), comprising: 
pre-charging a bit line to equal a pre-charged voltage (col. 8, lines 32-55: TP4 used for precharging bitline 510) while a charge-transfer transistor (Fig. 5: TN1)  having a source connected to the bit line (Fig. 5: source of TN1 coupled to 571) and a drain connected to a sense node (Fig. 5: drain of TN1 coupled to 520) is off to isolate the sense node from the bit line (col. 9, lines 10-12: TN1 isolates nodes 571 and 520. See also and col. 8, lines 32-55); 
following the pre-charging of the bit line (prior to actual sensing by INV5), coupling the bitcell to the bit line (Fig. 5: via TD1) while the charge-transfer transistor (Fig. 5: TN1) is maintained off (col. 9, lines 47-61) to charge the bit line to a bitcell-effected voltage that equals the pre-charged voltage responsive to the bit equaling a first binary value (col. 9, lines 47-61) and that is different from the pre-charged voltage by a bit line difference voltage responsive to the bit equaling a second binary value (col. 9, lines 47-61); 
charging a gate of the charge-transfer transistor to a gate voltage during a charge-transfer period (col. 9, lines 47-61: post precharge period), wherein a difference between the gate voltage and the bitcell- effected voltage causes the charge-transfer transistor to conduct responsive to the bit equaling the first binary value (col. 9, lines 47-61) and 
wherein the difference between the gate voltage and the bitcell-effected voltage causes the charge-transfer transistor to remain off responsive to the bit equaling the second binary value (col. 9, lines 47-61); and 
following a termination of the charge-transfer period, sensing the bit responsive to inverting a voltage of the sense node (see Fig. 5: IV5 and col. 9, lines 59-61).
Regarding claim 15, Tam teaches the method of claim 14, wherein the pre-charging the bit line to equal the pre- charged voltage comprises charging the bit line to a power supply voltage (Fig. 5: VCC) for a pre- charge period (col. 8, lines 32-34: precharge).
Regarding claim 17, Tam teaches the method of claim 14, wherein the first binary value is a logical one and the second binary value is a logical zero (Fig. 5: Vout in context of col. 2, lines 44-46: binary logic value).
Regarding independent claim 25, Tam teaches a memory (memory employing sense amplifer of Fig. 5. See Abstract: ROM), comprising: 
a bit line (Fig. 5: 510); 
a bitcell (col. 9, line 52: “stored data” in bitcell. See also, col. 1, lines 17-21) configured to charge the bit line to a bitcell-effected voltage (Fig. 5: bitline voltage is lowered when bitline is coupled to ground) during a read operation responsive to a bit stored by the bitcell (see col. 1, lines 23-42 and col. 9, lines 50-53); 
a sense amplifier inverter (Fig. 5: INV5); 
a charge-transfer transistor (Fig. 5: TN1) coupled between the bit line and a sense node (Fig. 5: 520) for the sense amplifier inverter (see Fig. 5); and 
a charge circuit (Fig. 5: 506) configured to charge the sense node (Fig. 5: 520) to a power supply voltage (Fig. 5: VCC) prior to a charge-transfer period for the charge-transfer transistor (period right before the sensing operation).
Regarding claim 26, Tam teaches the memory of claim 25, further comprising: a pre-charge circuit (Fig. 5: TD1) configured to discharge the bit line (Fig. 5: 510) to ground prior to the charge-transfer period (period right before the sensing operation).
Regarding claim 27, Tam teaches the memory of claim 25, further comprising: a charge-transfer driver (Fig. 5: TC2, TP5, TN3’) configured to drive a gate voltage (Fig. 5: bias applied to 573) of the charge-transfer transistor (Fig. 5: TN1) during the charge-transfer period.
Regarding claim 29, Tam teaches the memory of claim 27, wherein the charge-transfer driver (Fig. 5: TC2, TP5, TN3’) comprises an inverter (Fig. 5: TP5, TN3’) configured to charge the gate voltage of the charge-transfer transistor during the charge-transfer period (see Fig. 5).

12.	Claims 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIDA et al. (US 2011/0063935 A1)
Regarding independent claim 20, Yoshida teaches a memory (see Fig. 5 memory circuitry), comprising: 
a bit line (Fig. 5: BL); 
a bitcell (Fig. 5: MC) configured to charge the bit line to a bitcell-effected voltage during a read operation responsive to a bit stored by the bitcell (Fig. 5: during read when WL is activated, data charge stored in CS is exchanged with BL charge); 
a sense amplifier inverter (Fig. 5: Q38-Q39 in context of para [0061], lines 4-6: “ sensing inverter”); 
a charge-transfer transistor (Fig. 5: Q30) coupled between the bit line (Fig. 5: BL) and a sense node (Fig. 5: Ns) for the sense amplifier inverter (Fig. 5: Q38-Q39); and 
a discharge circuit (Fig. 5: Q32) configured to discharge the sense node (Fig. 5: Ns) to ground prior to a charge-transfer period (taken as a period right before  sensing period) for the charge-transfer transistor (para [0059] in context of Fig. 5: Q32 is controlled by pre-charge signal PC and prior to charge transfer period i.e. during precharge period Q32 is discharged).
Regarding claim 22, Yoshida teaches the memory of claim 20, further comprising: a charge-transfer driver (Fig. 1: 15) configured to drive a gate voltage of the charge-transfer transistor (see Fig. 5: Vg) during the charge-transfer period (period prior to sense operation).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


14.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tam (US005748015A),  in view of Alvandpour et al. (US 6,751,141 B1).
Regarding claim 2, Tam teaches the memory of claim 1, further comprising: 
a pre-charge circuit (Fig. 5: 505) configured to charge the bit line (Fig. 5: 510) to a power supply voltage (Fig. 5: VCC) during a pre-charge period (col. 8, lines 32-34: precharge), and 
wherein 
Tam does not teach using pmos charge transfer transistor. Replacing Tam’s nmos charge transfer transistor with pmos transistor requires an additional inverter inclusion with 573 signal line without changing circuity functionality.
Alvandpour teaches using pmos charge transfer transistor (see Fig. 3: 310).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Alvandpour and commonly known knowledge combined into the teachings of Tam such that a pmos charge transfer transistor can be employed in the apparatus in order to reduce leakage (pmos has better leakage properties than nmos).
Regarding claim 3, Tam and  Alvandpour teach the memory of claim 2. Tam teaches further comprising a transistor (Fig. 5: TD1) configured to discharge the first sense node to ground during the pre-charge period (period prior to TN1 activation).
Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Chen (US 2004/0085842 A1): Fig. 1-Fig. 6 disclosure applicable for all claims and teaches high speed SRAM, and particularly to a single ended SRAM with a high-Speed Sense amplifier and a data-hold circuit.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Tentatively Indicated as Allowable Subject Matter
Claims 6, 10-12, 16, 18-19, 21, 23-24, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further any claim and drawing objections imposed must be over-come.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for  the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)